Name: Regulation No 91/66/EEC of the Commission of 29 June 1966 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 112 Official Journal of the European .Communities 4.7.66 2249/66OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES REGULATION No 91/66/EEC OF THE COMMISSION A of 29 June 1966 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings Whereas , in order to obtain meaningful results for each category of holding, a minimum number of returning holdings per category should be laid down ; Whereas the figure of ten thousand returning holdings laid down in Article 4 (2) (a) of Regulation No 79/65/EEC does not allow for adequate represen ­ tation of all the categories of holding within the field of survey defined in paragraphs 1 and 2 of that Article ; whereas in consequence each Regional Com ­ mittee, while ensuring that the major categories of holding in the division are represented, should at the same time see to it that as many categories as possible are represented ; Whereas each such Regional Committee should be required to compile a list of the categories of hold ­ ing to be found in its division, showing clearly the size of each category and the manner in which the returning holdings are distributed among the cat ­ egories ; Whereas, with a view to their study at Community level, the lists of categories of holding and of return ­ ing holdings must be drawn up in a standard form and forwarded to the Commission in good time be ­ fore the beginning of the accounting year ; Whereas the measures provided for in this Regulation are in ¢ accordance with the Opinion of the Com ­ munity Committee for the Farm Accountancy Data Network ; THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, ¢ Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 79/65/EEC1 of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community, and in particular Articles 4, 5 and 6 thereof ; Whereas returning holdings must be selected in a uni ­ form manner in each division and whereas to that end detailed rules should be laid down to implement the relevant provisions of Regulation No 79/65/EEC ; Whereas the classification of holdings prior to the selection of returning holdings must be effected in accordance with a scheme which is identical for all Member States ; Whereas , in the absence of uniform statistics on agri ­ cultural holdings in the Community, holdings must be classified on the basis of statistical data as at present available in each Member State ; whereas in consequence the scheme of classification must be so drawn as to make it possible for agricultural hold ­ ings to be grouped in a limited number of cat ­ egories ; Whereas the number of returning holdings in each division must be based principally on the number and diversity of the agricultural holdings therein falling within the field of survey ; Whereas by reason of the difficulties inherent in set ­ ting up the data network the number of returning holdings chosen in any division during the first three years should be allowed to differ within certain limits from the number of returning holdings laid down for that division ; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation :  'agricultural holding' means a farm business situa ­ ted within a limited geographical area, operated as a single unit, under a single management and producing products appearing on the list given in Annex I ;OJ No 109 , 23.6.1965 , p . 1859/65 . Official Journal of the European Communities 113 having regard to the provisions of Article 5 (4) (b) of Regulation No 79/65/EEC, to ensure that as many categories as possible are represented.  a holding is to be regarded as market-oriented if normally at least half its output is marketed ;  an agricultural holding is to be regarded as provid ­ ing the main occupation of the operator if the latter devotes at least three-quarters of his annual working time to the holding. Article 4 Article 2 1 . Each Regional Committee shall compile yearly, in the forms shown in Annexes IV and V, a list of cat ­ egories of holding and a list of . returning holdings . 2. The Regional Committee shall send these lists in duplicate to the appropriate liaison agency. Each Regional Committee shall, following as closely as possible the scheme of classification set out in Annex II, determine the categories of holding in its division as provided in Article 5 (4) (a) of Regu ­ lation No 79/65/EEC. Article 5 Article 3 1 . Each liaison agency shall compile, in the form shown in ' Annex VI, a list of accountancy offices . It shall bring this list up to date annually. 2. The liaison agency shall each year, not later than one month before the date on which the account ­ ing year is to begin, send to the Commission a copy of each of the lists mentioned in Article 4 and in paragraph 1 of this Article. However, the list of categories of holding shall in the first instance be sent to the Commission before 1 October 1966. 1 . The number of returning holdings for each div ­ ision shall be as shown in Annex III . The number of returning holdings chosen in each division may differ from that shown in Annex III by up to 10% in either direction, save that such varition shall not entail a change in the total number of returning holdings laid down per Member State. 2. The number of returning holdings in each cat ­ egory of holding shall be not less than twenty. 3 . In the event that the number of returning hold ­ ings prescribed for a division is insufficient for each of the categories in the division to be represented, the Regional Committee concerned shall apportion the number of returning holdings among the major cat ­ egories of holding in the division, taking care, while Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1966. For the Commission The President Walter HALLSTEIN 114 Official Journal of the European Communities ANNEX 1 .List of products ( a) Cereals for grain production1 1 . Common wheat and spelt 2 . Durum wheat 3 . Rye 4. Barley 5 . Oats 6 . Mixed corn 7 . Maize ¢ 8 . Rice 9 . Other cereals (buckwheat , millet , sorghum) (b) Dry pulses 1 10 . Dry pulses (peas , chickpeas , beans (haricot , broad and field), lentils , soya beans , mix-' tures of dry pulses , mixtures of dry pulses and cereals) ( c ) Roots and tubers 11 . Potatoes2 12 . Sugar beet3 13 . Other root crops and tubers3 (sweet potatoes , swedes ) (d) Oilseed and fibre plants 14. Castor beans1 15 . Colza1 16. Other oilseed plants1 , ( rape , poppy-seed , sunflower , sesame , groundnuts) 17 . Hemp3 18 . Flax3 19 . Other fibre plants3 (cotton) (e ) Miscellaneous arable crops4 20. Hops3 21 . Tobacco3 22 . Roasting chicory3 23 . Midecinal plants , aromatics and spices ; mustard , caraway , canary-seed , saffron , sweet sorghum, broom millet3 24. Seed crops (excluding cereals , dry pulses , potatoes , oilseeds and horticultural seeds) 25 . Other arable crops 1 Including seed . 2 Including new and seed potatoes. 3 Excluding seed . 4 Excluding horticultural crops : cf . ( f) and (g). Official Journal of the European Communities 115 (f) Fresh vegetables, melons, strawberries 26. Field-scale tomatoes 27. Other fresh field-scale vegetables1 28 . Tomatoes grown as an intensive outdoor horticultural crop 29. Other fresh vegetables grown as intensive outdoor horticultural crops1 30. Outdoor melons 31 . Outdoor strawberries 32 . Tomatoes grown under glass 33 . Other vegetables , melons and strawberries grown under glass1 (g) Ornamental plants, horticultural seeds 34. Outdoor flower bulbs and tubers 35. Outdoor flowers and ornamental plants 36. Outdoor vegetable and flower seeds 37. Ornamental plants and horticultural seeds grown under glass (h) Fruit ' 38 . Apples , pears and quinces 39 . Stone fruits (cherries , plums , apricots , peaches , damsons , greengages , mirabelles) 40. Nuts (walnuts , hazelnuts , almonds , sweet chestnuts , pistachios) 41 . Berries (red and white currants , raspberries , gooseberries , blackcurrants , mulberries) 42. Citrus fruits (oranges , tangerines and mandarins , lemons , citrons , cumquats , berga ­ mots , limes) 43 . Other fruits (figs , medlars , prickly pears , persimmons , pomegranates , carobs , pine kernels) 44. Permanent crops under glass (table grapes , peaches) (i ) Vine products 45. Wine grapes and wine 46. Table grapes 47. Vine nursery products and root stock ( j ) Olive growing products 48 . Olive products (olives , olive oil ) 1 Cabbages for human consumption, Brussels sprouts, cauliflower, kohlrabi, broccoli , beetroot and leaf beet, carrots, parsnips, salsify, scorzonera , celery, celeriac, parsley, fennel, leeks , garlic, chives, onions, salad lettuces (cabbage and cos), corn salad , endive, spinach , orach , green peas, green beans , broad beans, asparagus, blanched (salad) chicory, wild chirory, globe artichokes , cardoon, cucumbers, gherkins, rhubarb, aubergines , sweet peppers, melons, watermelons, pumpkins, marrows and courgettes, horseradish, turnips , radishes, watercress . 116 Official Journal of the European Communities (k) Other permanent crops . 49. Nursery products other than vine nursery prodcuts1 | ; 50. Osier, rushes , bamboos 51 . Poplars2 52. Other permanent outdoor crops (mulberry leaves , manna , sumac) ( 1 ) Forage crops 53 . Forage crops (fodder beet and mangolds , fodder peas , lupins , fodder carrots , turnips , Jerusalem artichokes , vetches , fodder cabbages and kales , grass , silage , hay) (m) Horses etc. 54. Horses , asses , mules , hinnies (n) Cattle farming products 55. Cattle (oxen , bulls , cows , heifers , calves , buffalo) 56. Cows' milk , 57. Milk products (butter , cream , cheese, yoghourt) 58 . Buffalo milk and products thereof (o) Sheep and goat farming products 59 . Sheep 60. Goats 61 . Ewe and goat milk and products thereof 62. Wool ¢ . . 63 . Other sheep and goat farming products (p) Pig farming products 64. Pigs 65 . Other pig farming products (q) Products of poultry farming and of other small stock farming 66. Hen eggs 67. Chicks , cockerels-, pullets , cocks , hens 68 . Other poultry and products thereof (ducks , turkeys , geese , guineafowl , feathers , eggs) 69 . Other small livestock and products thereof (rabbits , pigeon^, reared game, animals bred for fur, cocoons , bees , honey ) 1 Excluding forest-tree nursery products for the holding's own needs. 2 Excluding forest poplars. A N N E X II Cl as sif ic at io n of ho ld in gs A. By ty pe of fa rm in g M ai n ty pe Sp ec ifi c ty pe C od e C ha ra ct er is tic s of ca te go ry 1 1. A ra bl e (e xc lu di ng fo ra ge cr op s) co nc en tra tin g on co m bi ne d w ith ge ne ra la gr ic ul tu re (A ) ho rti cu ltu re (v eg et ab le s an d flo w er s) (B ) ge ne ra la gr ic ul tu re an d ho rti cu ltu re (A an d B) pe rm an en t cr op s sto ck fa rm in g de pe nd en to n th e la nd sto ck fa rm in g in de pe nd en to ft he la nd 11 A 11 B 11 T 12 13 14 I A &gt; Yz Ã ¯ &gt; Ys I B &gt; y2 1 ne ith er A ,n or B &gt; Yz f III &lt; II &lt; I; IV &lt; II y3 &lt; I &lt; % II &lt; III &lt; I; IV &lt; III \ II &lt; IV &lt; I; III &lt; IV II .P er m an en t cr op pr od uc tio n co nc en tra tin g on co m bi ne d w it h fr ui t (C ) vi ne s (D ) ol iv es (E ) tw o or m or e of th es e sp ec ifi c ty pe s (C ,D or E) ar ab le cr op pi ng sto ck fa rm in g de pe nd en to n th e la nd sto ck fa rm in g in de pe nd en to ft he la nd · 22 C 22 D 22 E 22 T 21 23 2 4 I C &gt; '% II &gt; ZA '^ &gt; Vi Ii &gt; /3 E &gt; 1/2 1 ne ith er C, no rD ,n or E &gt; Yz i III &lt; I &lt; II ;I V &lt; I % &lt; II &lt;; Vi \ I &lt; III &lt; II; IV &lt; III ( I &lt; IV &lt; II; III &lt; IV III .F or ag e cr op pr od uc tio n an d sto ck fa rm in g de pe n ­ de nt on th e la nd (h or se s, ca ttl e, sh ee p, go at s) co nc en tra tin g on co m bi ne d w ith ca ttl e (F ) sh ee p an d go at s (G ) ca ttl e, sh ee p an d go at s (F an d G ) ar ab le cr op pi ng pe rm an en t cr op s sto ck fa rm in g in de pe nd en to ft he la nd 33 F 33 G 33 T 31 32 34 I ¥ &gt; Yz III &gt; Y3 1 G &gt; Yz ( ne ith er F, no rG &gt; Yz i II &lt; I &lt; III ; &lt; IV &lt; I YÃ ® &lt; III &lt; 2/3 I &lt; II &lt; III ; &lt; IV &lt; II I I &lt; IV &lt; III ;&lt; II &lt; IV IV .S to ck fa rm in g in de pe nd en to f th e la nd (p ig s; po ul try (in cl ud in g ot he r sm al ll iv es to ck )) co nc en tra tin g on co m bi ne d w ith pi gs (H ) po ul try (K ) pi gs an d po ul try (H an d K ) ar ab le cr op pi ng p er m an en t cr op s sto ck fa rm in g de pe nd en to n th e la nd 44 H 44 K 44 T 41 42 43 i H &gt; Yz IV &gt; V A K &gt; Yz \ ne ith er H ,n or K &gt; Yz I II &lt; I &lt; IV ;I II &lt; I y3 &lt; IV £ % I &lt; II &lt; IV ;I II &lt; II ( I &lt; III &lt; IV ; II &lt; III V. N o pr ed om in an tt yp e 55 ne ith er I, no rI I, no rI II ,n or IV &gt; Vi Official Journal of the European Communities 117 1R om an nu me ral si nd ica te ma in typ eo ff arm ing ,fr ac tio ns ref er to pr op or tio n of gr os sp ro du cti on (to tal va lue of pr od uc ts lis ted in An ne x I, ex clu din g fo rag ec ro ps (C od e5 3) co ns um ed on the far m .T he sy mb ol '&lt; 'm ea ns 'le ss th an '; '&lt; £' m ea ns 'le ss th an or eq ua lt o' ;' &gt; 'm ea ns 'g re at er th an '. B. By ar ea C. By siz e. of la bo ur fo rc e1 (M an  w or k un its ) D .B y ty pe of oc cu pa nc y1 (U til ise d ag ric ul tu ra la re a) C od e C ha ra ct er is tic s of ca te go ry C od e Ch ar ac te ris tic s of ca teg or y C od e C ha ra ct er is tic s of ca te go ry C la ss ifi ca tio n no t ap pl ie d 118 1 Official Journal of the European Communities 0 1 2 3 Cl as sif ic at io n no t ap pl ie d &lt; 2 M W U /h ol di ng 2- 5 M W U /h ol di ng &lt; 5 M W U /h ol di ng 1 2 3 4 5 &lt; 5 ha U A A 5- 10 ha U A A 10 -2 0 ha U A A 20 -5 0 ha U A A &gt; 50 ha U A A 0 1 2 3 4 5 (a )S in gl e- ty pe oc cu pa nc y O w ne r oc cu pa tio n (tw o- th ird s or m or e of U A A in ow ne r oc cu pa tio n) Te na nt fa rm in g (tw o- th ird s or m or e of UA A te na nt fa rm ed ) Sh ar e- cr op pi ng (tw o- th ird s or m or e of UA A sh ar e- cr op pe d) O th er sin gl e- ty pe oc cu pa nc y (tw o- th ird s or m or e of U A A in ot he rs in gl e- ty pe oc cu pa nc y) (b )M ix ed oc cu pa nc y A ll ca se s no ti nc lu de d un de r an y of th e ab ov e he ad in gs Cl as sif ica tio ns to be us ed on ly wh er et he y en ab le ho ld in gs of th e sa me ty pe of fa rm in g an d ar ea cla ss to be su bd iv id ed so as to sh ow cle ar di sti nc tio ns in in co m ec on di tio ns an d ty pe of bu sin es s. Official Journal of the European Communities 119 ANNEX 111 Number of returning holdings by division Ref No Name of division No of returning holdings GERMANY 01 Schleswig-Holstein 110 02 Niedersachsen 360 03 Nordrhein-Westfalen 260 04 Hessen 150 05 ­ Rheinland-Pfalz 150 06 Baden-WÃ ¼rttemberg 310 ' 07 Bayern 640 08 Saarland 20 09 Hamburg  10 Bremen  11 Berlin  Total Germany 2000 FRANCE 12 Nord, Picardie 180 13 Basse-Normandie, Haute-Normandie 210 14 Bretagne, pays de la Loire, Poitou ­ Charente 680 15 Centre, RÃ ©gion parisienne 250 16 Franche-ComtÃ ©, Champagne , Bourgogne 320 17 Lorraine, Alsace 140 18 Limousin , Auvergne 260 19 RhÃ ´ne-Alpes 240 20 Aquitaine, Midi-PyrÃ ©nÃ ©es 480 21 Languedoc, Provence-CÃ ´te d'Azur-Corse 240 Total France 3000 Accounting year 1967 1968 1969 ITALY 22 Piedmonte, Valle d'Aosta 160 215 275 23 Lombardia 180 210 270 24 Veneto , Trentino-Alto Adige, Friuli-Venezia Giulia 300 340 430 25 Liguria 40 70 90 26 Emilia-Romagna 240 250 320 27 Toscana 160 200 250 28 Umbria, Marche 160 175 220 29 Lazio , Abruzzi 160 235 300 30 Campania , Calabria , Molise 260 360 460 31 Puglia , Basilicata 200 285 365 32 Sicilia 80 275 350 33 Sardegna 60 135 170 Total Italy 2000 2750 3500 34 BELGIUM Total 550 35 ¢ LUXEMBOURG Total 50 36 NETHERLANDS Total . 900 / 120 Official Journal of the European Communities ANNEX IV Categories of holding existing in the division, numerical distribution of holdings and number of returning holdings per category Division Accounting year 19 /19 .. Category of holding Number of holdings in the division2 Number of returning holdings envisaged Type of farming (code) ° Area (code) Labour (code) Type of occupancy (code) 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 (place) (date) For the Regional Committee (Chairman) 1 Categories should be listed in order of size. 2 Estimated figures should be entered in brackets. D iv is io n A cc ou nt in g' ye ar 19 /1 9.. A N N E X V Li st of re tu rn in g ho ld in gs Su bd iv isi on s (n am e an d re f N os ) D iv is io n A cc ou nt in g ye ar 19 /1 9.. Th e Re gio na lC om mi tte e of the 'E EC Fa rm Ac co un tan cy Da ta Ne tw or k' fo r the ab ov e na m ed div isi on he reb y de cla res th at it ha s se lec ted fo rth ep ur po se of de ter mi nin gi nc om es on ag ric ul tu ra lh old ing sd ur ing the ac co un tin gy ea r1 9 /19 th e re tu rn in gh old ing s en ter ed be low .T he se ho ldi ng sa re ch ar ac ter ist ic of th ed ivi sio n as reg ard st he cri ter ia m en tio ne d in Ar tic le 4( 3) (a) of Re gu lat io n 79 /6 5/ EE C ;th ey are fa rm ed by pe rso ns wh o are wi lli ng an d ab le to ke ep fa rm ac co un ts wi th th e as sis tan ce of the ac co un tan cy of fic e in di ca ted be low an d wi lli ng to all ow th e ac co un tan cy da ta fro m th eir ho ld in gs to be m ad e av ail ab le to th e EE C Co m m iss io n. Th e co nd iti on s of pr od uc tio no nt he se ho ldi ng sa nd th eir lo ca tio n in re lat io n to m ar ke ts are su ch as ma y be re ga rd ed as no rm al fo rt he di vi sio n. (p la ce ) (d at e) Fo rt he R eg io na lC om m itt ee (C ha ir m an ) N am e an d ad dr es s Re fJ N o of ho ld in g 1 R ef N o of ho ld in g 1 Utilisableagriculturalarea Labour Typeof .occupancy M ai n cr op s L iv es to ck 6 Specialcharacteristics Accountancy o ffice MilkcowsOthe rcattle Sheepand goats Sowsandgilts Fatteningpigs LayinghensTabl efowlsOtherpoultry andsmall livestock ha N o s 2 C od e 4 h a h a h a ha h a h a h a h a h a N o N o N o N o N o N o N o N o R ef N o 5 C at C at N o 3 / / / / / / / / / / / / / / / / / / / / N o 3 Official Journal of the European Communities 121 1T o be fil led in by th e lia iso n ag en cy (R ef No of ho ldi ng co ns ist so ft hr ee gr ou ps of nu me ral s, na me ly nu m be ro fd ivi sio n an d su bd ivi sio n an d se ria ln um be ro fh old ing ). 2 C on ve rt ed in to fu ll -t im e w or ke r un it s. 3 En te r C at eg or y N o as sh ow n in Ta bl e in A nn ex IV . 4 O w ne r oc cu pa tio n = 1; te na nt fa rm in g = 2; sh ar e- cr op pi ng = 3; ot he r ty pe = 4; m ix ed = 5. . s. No of ac co un ta nc y of fic e as sh ow n in th e Li st of A cc ou nt an cy O ffi ce s (A nn ex VI ). 6 A ve ra ge nu m be rs ov er th e ye ar . 122 Official Journal of the European Communities ANNEX VI List of accountancy offices willing and able to complete returns in accordance with the terms of the contract provided for in Article 9 of Regulation No 79/65/EEC Country Accounting year 19 / 19 . Ref No Name and address of Accountancy Office Type(Code) 1 Ref Nos of division and subdivisions2 ' 1 Indicate type of office by means of the following code : ¢ 1 . Administrative department 2 . Service operated by farmers' union or the like 3 . Private accountancy firm. 2 Enter division numbers in Roman numerals ; where a single accountancy office is not willing or able to act in respect of the whole of a division , enter alongside the division number the numbers (in arabic numerals) of the subdivisions in respect of which it is prepared to act . '